Case 1:17-cr-00101-LEK Document 1091 Filed 10/05/20 Page 1 of 2   PageID #: 12877




  LARS ROBERT ISAACSON
  Hawaii Bar #5314
  1100 Alakea St., 20th Floor
  Honolulu, Hawai’i 96813
  Phone: 808-497-3811
  Fax: 866-616-2132
  Standby Attorney for Defendant ANTHONY T. WILLIAMS

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI’I


  UNITED STATES OF AMERICA,
                                         DEFENDANT’S SUBMISSION OF
        Plaintiff,                       SUPPORT LETTERS;
                                         DECLARATION OF COUNSEL;
       v.                                EXHIBIT “A;” CERTIFICATE OF
                                         SERVICE

  ANTHONY T. WILLIAMS,

        Defendant.


            DEFENDANT’S SUBMISSION OF SUPPORT LETTERS

  Comes now, the Defendant Anthony T. Williams, by and through his

  standby counsel, Lars Robert Isaacson, Esq., and hereby submits

  Defendant’s Submission of Support Letters; Declaration of Counsel;

  Exhibit “A” and Certificate of Service.
Case 1:17-cr-00101-LEK Document 1091 Filed 10/05/20 Page 2 of 2   PageID #: 12878




     Dated: October 5, 2020



                                    /s/ Lars Isaacson
                               LARS ROBERT ISAACSON
                               Standby Attorney for
                               Defendant Anthony T. Williams




                                       2
